Exhibit 10.5

NEITHER THIS WARRANT, NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT
(COLLECTIVELY, THE “SECURITIES”), HAVE BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE
TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A REGISTRATION STATEMENT
RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES
LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR SUCH LAWS.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.

SELLAS LIFE SCIENCES GROUP LTD

WARRANT TO PURCHASE COMMON STOCK

Warrant No.: 2017-            

Number of Shares of Common Stock: 7,186

Date of Issuance: December 29, 2017 (“Issuance Date”)

Sellas Life Sciences Group Ltd, a Bermuda exempted company (the “Company”),
certifies that, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, EQC Private Markets SAC Fund Ltd—EQC Biotech Sely I
Fund, the registered holder hereof or its permitted assigns (the “Holder”), is
entitled, subject to the terms set forth below, to purchase from the Company, at
the Exercise Price (as defined below) then in effect, upon surrender of this
Warrant to Purchase Common Stock (including any Warrants to Purchase Common
Stock issued in exchange, transfer or replacement hereof, the “Warrant”), at any
time or times on or after the Issuance Date, but not after 5:30 p.m., New York
City time, on the Expiration Date (as defined below), seven thousand one hundred
eighty-six (7,186) fully paid and nonassessable shares of Common Stock
(the “Warrant Shares”). This Warrant has been issued pursuant to that certain
Convertible Term Note issued to the Holder, as amended.

Section 1.     Exercise of Warrant.

(a)     Mechanics of Exercise. Subject to the terms and conditions hereof, this
Warrant may be exercised by the Holder on any day on or after the Issuance Date,
in whole or in part, by (i) delivery of a written notice, in the form attached
hereto as Exhibit A (the “Exercise Notice”), of the Holder’s election to
exercise this Warrant and (ii) payment to the Company of an amount equal to the
applicable Exercise Price multiplied by the number of Warrant Shares as to which
this Warrant is being exercised (the “Aggregate Exercise Price”) in cash or wire
transfer of immediately available funds (a “Cash Exercise”) (the items under
(i) and (ii) above, the “Exercise Deliveries”). The Holder shall not be required
to surrender this Warrant in order to effect an exercise hereunder; provided,
however, that in the event that this Warrant is exercised in full or for the
remaining unexercised portion hereof, the Holder shall deliver this Warrant to
the Company for cancellation within a reasonable time after such exercise. No
ink-original Exercise Notice shall be required, nor shall any medallion
guarantee (or other type of guarantee or notarization) of any Exercise Notice be
required. On or before the Trading Day following the date on which the Company
has received the Exercise Deliveries (the date upon



--------------------------------------------------------------------------------

which the Company has received the Exercise Deliveries, the “Exercise Date”),
the Company shall transmit by e-mail transmission an acknowledgment of
confirmation of receipt of the Exercise Deliveries to the Holder and the
Company’s transfer agent for the Common Stock (the “Transfer Agent”). The
Company shall deliver any objection to the Exercise Deliveries on or before the
second Trading Day following the date on which the Company has received the
Exercise Deliveries. On or before the fourth Trading Day following the date on
which the Company has received the Exercise Deliveries (the “Share Delivery
Date”), the Company shall cause the Transfer Agent to credit the account of the
Holder’s prime broker with the Depository Trust Company System (as directed by
such Holder) with the number of Warrant Shares to which the Holder is entitled;
provided, however, the Company shall not be required to deliver such Warrant
Shares if the Company has not received the Aggregate Exercise Price for such
Warrant Shares on or before the Share Delivery Date. Upon delivery of the
Exercise Deliveries, the Holder shall be deemed for all corporate purposes to
have become the holder of record of the Warrant Shares with respect to which
this Warrant has been exercised, irrespective of the date of delivery of the
Warrant Shares to such Holder’s prime broker account with the Depository Trust
Company System. If this Warrant is submitted in connection with any exercise
pursuant to this Section 1(a) and the number of Warrant Shares represented by
this Warrant submitted for exercise is greater than the number of Warrant Shares
being acquired upon an exercise, then the Company shall as soon as practicable
and in no event later than five Trading Days after any such submission and at
its own expense, issue a new Warrant (in accordance with Section 6(e))
representing the right to purchase the number of Warrant Shares purchasable
immediately prior to such exercise under this Warrant, less the number of
Warrant Shares with respect to which this Warrant has been and/or is exercised.
The Company shall pay any and all taxes that may be payable with respect to the
issuance and delivery of Warrant Shares upon exercise of this Warrant; provided,
however, that the Company shall not be required to pay any tax which may be
payable in respect of any transfer involved in the registration of any
certificates for Warrants in a name other than that of the Holder or an
affiliate thereof. The Holder shall be responsible for all other tax liability
that may arise as a result of holding or transferring this Warrant or receiving
Warrant Shares upon exercise hereof. Notwithstanding the foregoing, if there is
no effective registration statement with respect to the Warrant Shares, and the
Holder chooses to exercise the warrant for cash not in accordance with
Section 1(d) herein, then the Holder shall receive certificated shares with the
appropriate restrictive legends, including as required by the Securities Act or
under any state securities or blue sky laws.

(b)     Exercise Price. For purposes of this Warrant, “Exercise Price” means
[insert an amount equal to 105% of the volume weighted average price of a share
of Galena common stock for the 30 calendar days following the effective time of
Merger] per share. Holder and the Company each acknowledge and agree that the
Exercise Price shall not be adjusted as a result of the Merger.

(c)     Failure to Timely Deliver Shares. In addition to any other rights
available to the Holder, if the Company fails to deliver the Warrant Shares to
the Holder by the fourth Trading Day after the Exercise Date, then the Holder
will have the right to rescind such exercise by giving written notice to the
Company.

(d)     Cashless Exercise. Notwithstanding anything contained herein to the
contrary, the Holder may, in its sole discretion, exercise this Warrant in whole
or in part and, in

 

2



--------------------------------------------------------------------------------

lieu of making the cash payment otherwise contemplated to be made to the Company
upon such exercise in payment of the Aggregate Exercise Price, elect instead to
receive upon such exercise the “Net Number” of shares of Common Stock determined
according to the following formula (a “Cashless Exercise”):

 

Net Number = (A x B) - (A x C)

    B

For purposes of the foregoing formula: A    =    the total number of shares with
respect to which this Warrant is then being exercised. B    =    the Weighted
Average Price of the shares of Common Stock (as reported by Bloomberg) on the
date immediately preceding the date of the Exercise Notice. C    =    the
Exercise Price then in effect for the applicable Warrant Shares at the time of
such exercise.

For purposes of Rule 144(d) promulgated under the Securities Act, as in effect
on the date hereof, assuming the Holder is not an Affiliate of the Company, it
is intended that the Warrant Shares issued in a Cashless Exercise shall be
deemed to have been acquired by the Holder, and the holding period for the
Warrant Shares shall be deemed to have commenced, on the date the Holder is
deemed to have acquired this Warrant.

(e)     Disputes. In the case of a dispute as to the determination of the
Exercise Price or the arithmetic calculation of the number of Warrant Shares to
be issued pursuant to the terms hereof, the Company shall promptly issue to the
Holder the number of Warrant Shares that are not disputed and resolve such
dispute in accordance with Section 12 herein.

(f)     No Fractional Shares or Scrip. No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant. As to any fraction of a share that the Holder would otherwise be
entitled to purchase upon such exercise, the Company shall pay a cash adjustment
in respect of such final fraction in an amount equal to such fraction multiplied
by the Weighted Average Price.

Section 2.     Adjustment of Exercise Price and Number of Warrant Shares. The
Exercise Price and the number of Warrant Shares shall be adjusted from time to
time as follows:

(a)     Adjustment upon Subdivision or Combination of Shares of Common Stock. If
the Company at any time on or after the Issuance Date: (i) pays a stock dividend
or otherwise makes a distribution or distributions on shares of Common Stock or
any other equity or equity equivalent securities payable in shares of Common
Stock, (ii) subdivides (by any stock split, stock dividend, recapitalization or
otherwise) outstanding shares of Common Stock into a larger number of shares,
(iii) combines (by combination, reverse stock split or otherwise) outstanding
shares of Common Stock into a smaller number of shares, or (iv) issues by
reclassification of shares of Common Stock any shares of capital stock of the
Company, then, in

 

3



--------------------------------------------------------------------------------

each case, the Exercise Price shall be multiplied by a fraction of which (A) the
numerator shall be the number of shares of Common Stock outstanding on a
fully-diluted basis immediately before such event, and (B) the denominator shall
be the number of shares of Common Stock outstanding on a fully-diluted basis
immediately after such event; provided that, for purposes of the foregoing, the
applicable number of shares of Common Stock outstanding on a fully-diluted basis
shall include, for the avoidance of doubt, any shares of Common Stock that the
Company would be required or permitted to issue assuming the conversion,
exchange or exercise, as applicable, of any then-outstanding options, warrants,
performance stock units, restricted stock units and other securities or
instruments convertible or exchangeable into, or exercisable for, shares of
Common Stock, whether or not then convertible, exchangeable or exercisable, but
excluding any such shares of Common Stock that the Company would be required or
permitted to issue pursuant this Warrant. Any adjustment made pursuant to this
Section 2(a) shall become effective, (x) in the case of clause (i) above,
immediately after the record date for the determination of stockholders entitled
to receive such dividend or distribution, and (y) in the case of clauses (ii),
(iii) and (iv) above, immediately after the effective date of such event.

(b)     Other Events. If any event occurs of the type contemplated by the
provisions of Section 2(a) but not expressly provided for by such provisions,
then the Company’s Board of Directors will make an appropriate adjustment in the
Exercise Price and the number of Warrant Shares so as to protect the rights of
the Holder; provided, that no such adjustment pursuant to this Section 2(b) will
increase the Exercise Price or decrease the number of Warrant Shares as
otherwise determined pursuant to this Section 2.

(c)     Notwithstanding anything to the contrary in this Warrant, in no event
shall the Exercise Price be reduced below the par value of the Company’s Common
Stock.

Section 3.     Purchase Rights; Fundamental Transactions.

(a)     Purchase Rights. In addition to any adjustments pursuant to Section 2
above, if at any time prior to the Expiration Date the Company grants, issues or
sells any Options, Convertible Securities or rights to purchase stock, warrants,
securities or other property pro rata to the record holders of any class of
shares of Common Stock (the “Purchase Rights”), then the Holder will be entitled
to acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which the Holder could have acquired if the Holder had held the
number of shares of Common Stock acquirable upon complete exercise of this
Warrant (without regard to any limitations on the exercise of this Warrant)
immediately before the date on which a record is taken for the grant, issuance
or sale of such Purchase Rights, or, if no such record is taken, the date as of
which the record holders of shares of Common Stock are to be determined for the
grant, issue or sale of such Purchase Rights.

(b)     Fundamental Transactions. Upon the occurrence of any Fundamental
Transaction, the Successor Entity shall succeed to, and be substituted for (so
that from and after the date of such Fundamental Transaction, the provisions of
this Warrant referring to the “Company” shall refer instead to the Successor
Entity), and may exercise every right and power of the Company and shall assume
all of the obligations of the Company under this Warrant with the same effect as
if such Successor Entity had been named as the Company herein. Upon consummation
of the Fundamental Transaction, the Successor Entity shall deliver to the Holder

 

4



--------------------------------------------------------------------------------

confirmation that there shall be issued upon exercise of this Warrant at any
time after the consummation of the Fundamental Transaction, in lieu of the
shares of the Common Stock (or other securities, cash, assets or other property
purchasable upon the exercise of the Warrant prior to such Fundamental
Transaction), such shares of stock, securities, cash, assets or any other
property whatsoever (including warrants or other purchase or subscription
rights), if any, that the Holder would have been entitled to receive upon the
happening of such Fundamental Transaction had this Warrant been exercised
immediately prior to such Fundamental Transaction, as adjusted in accordance
with the provisions of this Warrant. In addition to and not in substitution for
any other rights hereunder, prior to the consummation of any Fundamental
Transaction pursuant to which holders of shares of Common Stock are entitled to
receive securities or other assets with respect to or in exchange for shares of
Common Stock (a “Corporate Event”), the Company shall make appropriate provision
to ensure that the Holder will thereafter have the right to receive upon an
exercise of this Warrant within 90 days after the consummation of the
Fundamental Transaction but, in any event, prior to the Expiration Date, in lieu
of the shares of the Common Stock (or other securities, cash, assets or other
property) purchasable upon the exercise of the Warrant prior to such Fundamental
Transaction, such shares of stock, securities, cash, assets or any other
property whatsoever (including warrants or other purchase or subscription
rights) which the Holder would have been entitled to receive upon the happening
of such Fundamental Transaction had the Warrant been exercised immediately prior
to such Fundamental Transaction and shall be applied without regard to any
limitations on the exercise of this Warrant. Provision made pursuant to the
preceding sentence shall be in a form and substance reasonably satisfactory to
the Holder. The provisions of this Section 3(b) shall apply similarly and
equally to successive Fundamental Transactions and Corporate Events and shall be
applied without regard to any limitations on the exercise of this Warrant.
Notwithstanding the foregoing, the Merger shall not be considered a Fundamental
Transaction other than for purposes of the first sentence of this Section 3(b).

Section 4.     Reservation of Warrant Shares. The Company covenants that it will
at all times reserve and keep available out of the aggregate of its authorized
but unissued and otherwise unreserved Common Stock, solely for the purpose of
enabling it to issue Warrant Shares upon exercise of this Warrant as herein
provided, the number of shares of Common Stock which are then issuable and
deliverable upon the exercise of this entire Warrant, free from preemptive or
any other contingent purchase rights of Persons other than the Holder (taking
into account the adjustments and restrictions in Section 2). Such reservation
shall comply with the provisions of Section 1. The Company covenants that all
shares of Common Stock so issuable and deliverable shall, upon issuance and the
payment of the applicable Exercise Price in accordance with the terms hereof, be
duly and validly authorized, issued and fully paid and nonassessable. The
Company will take all such actions as may be necessary to assure that such
shares of Common Stock may be issued as provided herein without violation of any
applicable law or regulation, or of any requirements of any securities exchange
or automated quotation system upon which the Common Stock may be listed. If,
notwithstanding the foregoing, and not in limitation thereof, at any time while
this Warrant remains outstanding the Company does not have a sufficient number
of authorized and unreserved shares of Common Stock to satisfy its obligation to
reserve for issuance upon exercise of this Warrant at least a number of shares
of Common Stock equal to the maximum number of shares of Common Stock as shall
from time to time be necessary to effect the exercise of all this Warrant
(without regard to any limitations on exercise contained herein) (the “Required
Reserve Amount”), then the Company shall immediately take all action necessary
to increase the Company’s authorized shares of Common Stock to an amount
sufficient to allow the Company to reserve the Required Reserve Amount for this
entire Warrant.

 

5



--------------------------------------------------------------------------------

Section 5.     Warrant Holder Not Deemed a Stockholder. Except as otherwise
specifically provided herein, the Holder, solely in such Person’s capacity as a
holder of this Warrant, shall not be entitled to vote or receive dividends or be
deemed the holder of share capital of the Company for any purpose, nor shall
anything contained in this Warrant be construed to confer upon the Holder,
solely in such Person’s capacity as the Holder of this Warrant, any of the
rights of a stockholder of the Company or any right to vote, give or withhold
consent to any corporate action (whether any reorganization, issue of stock,
reclassification of stock, consolidation, merger, conveyance or otherwise),
receive notice of meetings, receive dividends or subscription rights, or
otherwise, prior to the issuance to the Holder of the Warrant Shares which such
Person is then entitled to receive upon the due exercise of this Warrant. In
addition, nothing contained in this Warrant shall be construed as imposing any
liabilities on the Holder to purchase any securities (upon exercise of this
Warrant or otherwise) or as a stockholder of the Company, whether such
liabilities are asserted by the Company or by creditors of the Company.

Section 6.     Registration and Reissuance of Warrants.

(a)     Registration of Warrant. The Company shall register this Warrant, upon
the records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time. The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Holder, and for all other purposes, absent actual notice to the contrary. The
Company shall also register any transfer, exchange, reissuance or cancellation
of any portion of this Warrant in the Warrant Register.

(b)     Transfer of Warrant. This Warrant may be offered for sale, sold,
transferred or assigned without the consent of the Company, except as may
otherwise be required by applicable securities laws. Subject to applicable
securities laws, if this Warrant is to be transferred, the Holder shall
surrender this Warrant to the Company together with all applicable transfer
taxes, whereupon the Company will forthwith issue and deliver upon the order of
the Holder a new Warrant (in accordance with Section 6(e)), registered as the
Holder may request, representing the right to purchase the number of Warrant
Shares being transferred by the Holder and, if less than the total number of
Warrant Shares then underlying this Warrant is being transferred, a new Warrant
(in accordance with Section 6(e)) to the Holder representing the right to
purchase the number of Warrant Shares not being transferred.

(c)     Lost, Stolen or Mutilated Warrant. Upon receipt by the Company of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Warrant, and, in the case of loss, theft or destruction,
of any indemnification undertaking by the Holder to the Company in customary
form or the provision of reasonable security by the Holder to the Company and,
in the case of mutilation, upon surrender and cancellation of this Warrant, the
Company shall execute and deliver to the Holder a new Warrant (in accordance
with Section 6(e)) representing the right to purchase the Warrant Shares then
underlying this Warrant.

 

6



--------------------------------------------------------------------------------

(d)     Exchangeable for Multiple Warrants. This Warrant is exchangeable, upon
the surrender hereof by the Holder at the principal office of the Company
together with all applicable transfer taxes, for a new Warrant or Warrants (in
accordance with Section 6(e)) representing in the aggregate the right to
purchase the number of Warrant Shares then underlying this Warrant, and each
such new Warrant will represent the right to purchase such portion of such
Warrant Shares as is designated by the Holder at the time of such surrender;
provided, however, that the Company shall not be required to issue Warrants for
fractional shares of Common Stock hereunder.

(e)     Issuance of New Warrants. Whenever the Company is required to issue a
new Warrant pursuant to the terms of this Warrant, such new Warrant shall (i) be
of like tenor with this Warrant, (ii) represent, as indicated on the face of
such new Warrant, the right to purchase the Warrant Shares then underlying this
Warrant (or in the case of a new Warrant being issued pursuant to Section 6(b)
or Section 6(c), the Warrant Shares designated by the Holder which, when added
to the number of shares of Common Stock underlying the other new Warrants issued
in connection with such issuance, does not exceed the number of Warrant Shares
then underlying this Warrant), (iii) have an issuance date, as indicated on the
face of such new Warrant which is the same as the Issuance Date and (iv) have
the same rights and conditions as this Warrant.

Section 7.     Notices. Whenever notice is required to be given under this
Warrant, unless otherwise provided herein, such notice shall be given in
accordance with the information set forth in the Warrant Register. The Company
shall provide the Holder with prompt written notice of all actions taken
pursuant to this Warrant, including, in reasonable detail, a description of such
action and the reason or reasons therefore. Without limiting the generality of
the foregoing, the Company will give written notice to the Holder
(i) immediately upon any adjustment of the Exercise Price, setting forth in
reasonable detail, and certifying, the calculation of such adjustment and
(ii) at least 20 days prior to the date on which the Company closes its books or
takes a record (A) with respect to any dividend or distribution upon the shares
of Common Stock, (B) with respect to any grants, issuances or sales of any
Options, Convertible Securities or rights to purchase stock, warrants,
securities or other property pro rata to the record holders of any class of
shares of Common Stock or (C) for determining rights to vote with respect to any
Fundamental Transaction, dissolution or liquidation; provided, that in each
case, such information shall be made known to the public prior to or in
conjunction with such notice being provided to the Holder.

Section 8.     Noncircumvention. The Company hereby covenants and agrees that
the Company will not, by amendment of its Certificate of Incorporation, Bylaws
or through any reorganization, transfer of assets, consolidation, merger, scheme
of arrangement, dissolution, issue or sale of securities or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, and will at all times in good faith carry out all the
provisions of this Warrant and take all action as may be required to protect the
rights of the Holder. Without limiting the generality of the foregoing, the
Company (i) shall not increase the par value of any shares of Common Stock
receivable upon the exercise of this Warrant above the

 

7



--------------------------------------------------------------------------------

Exercise Price then in effect, (ii) shall use all reasonable efforts to take all
such actions as may be necessary or appropriate in order that the Company may
validly and legally issue fully paid and nonassessable shares of Common Stock
upon the exercise of this Warrant and (iii) shall, so long as any of the
Warrants are outstanding, take all action necessary to reserve and keep
available out of its authorized and unissued shares of Common Stock, solely for
the purpose of effecting the exercise of the Warrants, the number of shares of
Common Stock as shall from time to time be necessary to effect the exercise of
the Warrants then outstanding (without regard to any limitations on exercise).

Section 9.     Amendment and Waiver. Except as otherwise provided herein, the
provisions of this Warrant may be amended and the Company may take any action
herein prohibited, or omit to perform any act herein required to be performed by
it, only if the Company has obtained the written consent of the Holder. No such
amendment shall be effective to the extent that it applies to less than all of
the holders of the Warrants then outstanding.

Section 10.     Governing Law. This Warrant shall be governed by and construed
and enforced in accordance with, and all questions concerning the construction,
validity, interpretation and performance of this Warrant shall be governed by,
the internal laws of the State of New York, without giving effect to any choice
of law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York.

Section 11.     Construction; Headings. This Warrant shall be deemed to be
jointly drafted by the Company and the Holder and shall not be construed against
any person as the drafter hereof. The headings of this Warrant are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Warrant.

Section 12.     Dispute Resolution. In the case of a dispute as to the
determination of the Exercise Price or the arithmetic calculation of the Warrant
Shares, the Company shall submit the disputed determinations or arithmetic
calculations via email within two Trading Days of receipt of the Exercise Notice
giving rise to such dispute, as the case may be, to the Holder. If the Holder
and the Company are unable to agree upon such determination or calculation of
the Exercise Price or the Warrant Shares within five Trading Days of such
disputed determination or arithmetic calculation being submitted to the Holder,
then the Company shall, within three Trading Days submit via email (a) the
disputed determination of the Exercise Price to an independent, reputable
investment bank selected by the Company and approved by the Holder or (b) the
disputed arithmetic calculation of the Warrant Shares to the Company’s
independent, outside accountant. The Company shall cause the investment bank or
the accountant, as the case may be, to perform the determinations or
calculations and notify the Company and the Holder of the results no later than
10 Trading Days from the time it receives the disputed determinations or
calculations. Such investment bank’s or accountant’s determination or
calculation, as the case may be, shall be binding upon all parties absent
demonstrable error. The expenses of the investment bank and accountant will be
borne by the Company unless the investment bank or accountant determines that
the determination of the Exercise Price or the arithmetic calculation of the
Warrant Shares by the Holder was incorrect by ten percent (10%) or more, in
which case the expenses of the investment bank and accountant will be borne by
the Holder.

 

8



--------------------------------------------------------------------------------

Section 13.     Remedies, Other Obligations, Breaches and Injunctive Relief. The
remedies provided in this Warrant shall be cumulative and in addition to all
other remedies available under this Warrant, at law or in equity (including a
decree of specific performance and/or other injunctive relief), and nothing
herein shall limit the right of the Holder to pursue actual damages for any
failure by the Company to comply with the terms of this Warrant. The Company
acknowledges that a breach by it of its obligations hereunder would cause
irreparable harm to the Holder and that the remedy at law for any such breach
would be inadequate. The Company therefore agrees that, in the event of any such
breach or threatened breach, the holder of this Warrant shall be entitled, in
addition to all other available remedies, to an injunction restraining any
breach. Notwithstanding the foregoing or anything else herein to the contrary,
other than as expressly provided in Section 1(c) hereof, if the Company is for
any reason unable to issue and deliver Warrant Shares upon exercise of this
Warrant as required pursuant to the terms hereof, the Company shall have no
obligation to pay to the Holder any cash or other consideration or otherwise
“net cash settle” this Warrant.

Section 14.     Limitation on Liability. No provisions hereof, in the absence of
affirmative action by the Holder to purchase Warrant Shares hereunder, shall
give rise to any liability of the Holder to pay the Exercise Price or as a
shareholder of the Company (whether such liability is asserted by the Company or
creditors of the Company).

Section 15.     Successors and Assigns. This Warrant shall bind and inure to the
benefit of and be enforceable by the Company and the Holder and their respective
permitted successors and assigns.

Section 16.     Certain Definitions. For purposes of this Warrant, the following
terms shall have the following meanings:

“Bloomberg” means Bloomberg LP.

“Common Stock” means (i) the Company’s common shares, $10.00 par value per share
and (ii) any share capital into which such Common Stock shall have been changed
or any share capital resulting from a reclassification of such Common Stock,
including in connection with a Fundamental Transaction.

“Convertible Securities” means any stock or securities (other than Options)
directly or indirectly convertible into or exercisable or exchangeable for
shares of Common Stock.

“Eligible Market” means The New York Stock Exchange, Inc., the NYSE MKT or The
Nasdaq Stock Market.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Expiration Date” means the date that is the fifth (5th) anniversary of the
Issuance Date or, if such date falls on a day other than a Trading Day or on
which trading does not take place on the Principal Market, or, if the Principal
Market is not the principal trading market for the Common Stock, then on the
principal securities exchange or securities market on which the Common Stock is
then traded (a “Holiday”), the next date that is not a Holiday.

 

9



--------------------------------------------------------------------------------

“Fundamental Transaction” means that the Company shall, directly or indirectly,
in one or more related transactions, (i) consolidate or merge with or into
another Person, (ii) sell, assign, transfer, convey or otherwise dispose of all
or substantially all of the properties or assets of the Company to another
Person, (iii) allow another Person to make a purchase, tender or exchange offer
that is accepted by the holders of more than 50% of the outstanding shares of
Common Stock (not including any shares of Common Stock held by the Person or
Persons making or party to, or associated or affiliated with the Persons making
or party to, such purchase, tender or exchange offer), (iv) consummate a stock
purchase agreement or other business combination (including, without limitation,
a reorganization, recapitalization, spin-off or scheme of arrangement) with
another Person whereby such other Person acquires more than 50% of the
outstanding shares of Common Stock (not including any shares of Common Stock
held by the other Person or other Persons making or party to, or associated or
affiliated with the other Persons making or party to, such stock purchase
agreement or other business combination), (v) reorganize, recapitalize or
reclassify its Common Stock or (vi) any “person” or “group” (as these terms are
used for purposes of Sections 13(d) and 14(d) of the Exchange Act) is or shall
become the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of 50% of the aggregate ordinary voting power
represented by issued and outstanding Common Stock.

“Galena” means Galena BioPharma, Inc.

“Merger” means the proposed merger of the Company and an indirect wholly owned
Bermuda subsidiary of Galena pursuant to the Merger Agreement.

“Merger Agreement” means that certain Agreement and Plan of Merger, dated as of
August 7, 2017, by and among Galena, Galena Bermuda Merger Sub, Ltd., Sellas
Intermediate Holdings I, Inc., Sellas Intermediate Holdings II, Inc. and the
Company.

“Options” means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities.

“Parent Entity” of a Person means an entity that, directly or indirectly,
controls the applicable Person and whose common stock or equivalent equity
security is quoted or listed on an Eligible Market, or, if there is more than
one such Person or Parent Entity, the Person or Parent Entity with the largest
public market capitalization as of the date of consummation of the Fundamental
Transaction.

“Person” means an individual, company, corporation, partnership, limited
partnership, limited liability company, syndicate, person (including a “person”
as defined in Section 13(d)(3) of the Exchange Act), trust, association or
entity or government, political subdivision, agency or instrumentality of a
government.

“Principal Market” means The NASDAQ Stock Market.

 

10



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as amended.

“Successor Entity” means the Person (or, if so elected by the Holder, the Parent
Entity) formed by, resulting from or surviving any Fundamental Transaction or
the Person (or, if so elected by the Holder, the Parent Entity) with which such
Fundamental Transaction shall have been entered into.

“Trading Day” means any day on which the Common Stock is traded on the Principal
Market, or, if the Principal Market is not the principal trading market for the
Common Stock, then on the principal securities exchange or securities market on
which the Common Stock is then traded; provided that “Trading Day” shall not
include any day on which the Common Stock is scheduled to trade on such exchange
or market for less than 4.5 hours or any day that the Common Stock is suspended
from trading during the final hour of trading on such exchange or market (or if
such exchange or market does not designate in advance the closing time of
trading on such exchange or market, then during the hour ending at 4:00:00 p.m.,
New York City time).

“Weighted Average Price” means, for any security as of any specified date, the
average of the dollar volume-weighted averages of the trading prices for such
security on the Principal Market, or, if the Principal Market is not the
principal trading market for the Common Stock, then on the principal securities
exchange on which the Common Stock is then traded, on each of the ten
(10) consecutive Trading Days ending on the Trading Day prior to such specified
date, as reported by Bloomberg through its “Volume at Price” function or, if the
foregoing does not apply, the average of the dollar volume-weighted averages of
the trading prices for such security in the over-the-counter market on the
electronic bulletin board for such security on each of the ten (10) consecutive
trading days for such market ending on the trading day prior to such specified
date, as reported by Bloomberg, or, if no dollar volume-weighted average of the
trading price is reported for such security by Bloomberg for such period, the
average of the highest closing bid price and the lowest closing ask price of any
of the market makers for such security during such period as reported in the
“pink sheets” by OTC Markets Inc. If the Weighted Average Price cannot be
calculated for such security on such specified date on any of the foregoing
bases, the Weighted Average Price of such security on such specified date shall
be the fair market value as mutually determined by the Company and the Holder.
If the Company and the Holder are unable to agree upon the fair market value of
such security, then such dispute shall be resolved pursuant to Section 12 with
the term “Weighted Average Price” being substituted for the term “Exercise
Price.” All such determinations shall be appropriately adjusted for any share
dividend, share split or other similar transaction during such period.

[Signature Page Follows]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to Purchase Common Stock
to be duly executed as of the Issuance Date set forth above.

 

SELLAS LIFE SCIENCES GROUP LTD By:  

/s/ Angelos M. Stergiou

Name:   Angelos M. Stergiou, M.D., Sc.D. h.c. Title:   Chief Executive Officer

 

[Signature Page to Warrant]



--------------------------------------------------------------------------------

EXHIBIT A

EXERCISE NOTICE

TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS

WARRANT TO PURCHASE COMMON STOCK

SELLAS LIFE SCIENCES GROUP LTD

The undersigned holder hereby exercises the right to purchase
                                of the shares of Common Stock (“Warrant Shares”)
of SELLAS Life Sciences Group Ltd, a Bermuda exempted company (the “Company”),
evidenced by the attached Warrant to Purchase Common Stock (the “Warrant”).
Capitalized terms used herein and not otherwise defined shall have the
respective meanings set forth in the Warrant.

1. Exercise Price. The Holder intends that payment of the Exercise Price shall
be made as (check one):

 

  ☐ Cash Exercise under Section 1(a).

 

  ☐ Cashless Exercise under Section 1(d).

2. Cash Exercise. If the Holder has elected a Cash Exercise, the Holder shall
pay the sum of $            to the Company in accordance with the terms of the
Warrant.

3. Delivery of Warrant Shares. The Company shall deliver to the holder
                            Warrant Shares in accordance with the terms of the
Warrant. If the shares are to be delivered electronically, please complete the
Depository Trust Company (“DTC”) DWAC information below.

Date:                     ,        

 

 

  

 

Name of Registered Holder    Name of Signatory

 

By:  

 

Name:   Title:  

If shares are to be delivered electronically:

Broker Name:                                          
                           

Broker DTC DWAC #:                                          
                       

Account at Broker shares are to be delivered to:
                                                                         



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT

The Company hereby acknowledges this Exercise Notice.

 

SELLAS LIFE SCIENCES GROUP LTD By:  

 

Name:   Title:  